PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No.  8,809,663
Issue Date: August 19, 2014
Application No. 13/344,911
Filed: January 6, 2012     
Attorney Docket No. MOMI-065 
:
:
:                        ON PETITION
:
:





This is a decision on the renewed petition under 37 CFR 1.378(b), filed January 4, 2021, 
to accept the unintentionally delayed payment of a maintenance fee for the above-identified 
patent.

The petition is GRANTED.

This patent expired on August 20, 2018, for failure to pay the three and one-half year 
Maintenance fee.
  
The maintenance fee is hereby accepted and the above-identified patent is reinstated as 
of the mail date of this decision.  

A courtesy copy of this decision is being mailed to the address noted on the petition.  However, until otherwise instructed, all future correspondence regarding this application will be mailed solely to the address of record.  

Telephone inquiries concerning this decision should be directed to Kimberly Inabinet at 
(571) 272-4618.

The patent file is being forwarded to Files Repository.




/KIMBERLY A INABINET/Paralegal Specialist, OPET                                                                                                                                                                                                        



cc:	Hank Risan
	55 River Street, #200
	Santa Cruz, CA  95060